Name: Commission Regulation (EC) NoÃ 279/2005 of 18 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 19.2.2005 EN Official Journal of the European Union L 48/1 COMMISSION REGULATION (EC) No 279/2005 of 18 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 18 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 133,2 204 79,2 212 167,7 624 181,1 628 104,0 999 133,0 0707 00 05 052 180,3 068 116,3 204 68,5 999 121,7 0709 10 00 220 42,9 999 42,9 0709 90 70 052 213,7 204 217,9 999 215,8 0805 10 20 052 38,1 204 42,3 212 53,1 220 37,9 421 30,9 448 35,8 624 64,5 999 43,2 0805 20 10 204 82,6 624 80,9 999 81,8 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 42,7 204 89,7 220 35,5 400 77,0 464 143,4 528 96,4 624 61,0 662 40,8 999 73,3 0805 50 10 052 55,2 999 55,2 0808 10 80 400 103,5 404 107,3 508 85,1 512 124,4 528 88,0 720 52,5 999 93,5 0808 20 50 388 83,2 400 93,4 528 58,9 999 78,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.